IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY E. MASSEY,                           : No. 101 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
FREDERICK A. MASSEY, JR.,                 :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.